DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0116084 to Rund et al [hereinafter Rund] in view of U.S. Patent 5,857,777 to Schuh.
Referring to claim 1, Rund discloses a system (figure 1), comprising:
a measurement instrument (100) including a first connector (110) and a control module (120/102) electrically connected to the first connector (110);
a temperature probe (150B) including a shaft and a tip, the shaft having a first end and a second end, a second connector (162) being coupled to the first end, the tip (at 182) being coupled to the second end and configured to measure a change in temperature of a sample by inserting the probe into the sample (paragraph 2), and the second connector (162) being received by the first connector (110) when the temperature probe (150B) is attached to the measurement instrument (100) (paragraphs 18, 19, 28-32, 34, 45); and
a storage module (174) housed within the temperature probe (150B) and configured to store one or more parameters of the temperature probe (paragraphs 33, 34, 37); 
the control module (120/102) being configured to:
receive the one or more parameters from the storage module (174) (paragraphs 33, 34, 37); and
determine a temperature measurement based on a signal from a temperature senor (paragraphs 29-32).
Rund does not disclose the tip measuring a change in voltage generated by a junction of wires within the tip; the storage module being housed within the second connector, wherein the one or more parameters include an offset value associated with the temperature probe and determined based on a difference between an observed temperature measurement generated using the temperature probe and an expected temperature measurement; and the control module determining the temperature measurement of the sample based on the change in voltage, and determining an adjusted temperature measurement based on the temperature measurement and the offset value.
However, Schuh discloses a temperature sensing device for determining a temperature (figures 2, 3), comprising a measurement instrument (12) coupled to a temperature probe (10) by a connector (27), the temperature probe being configured to measure a change in voltage generated by a junction of wires (thermocouple) within a tip of the temperature probe (column 4, lines 51-52; column 5, lines 3-30; column 6, lines 20-31), the measurement instrument (12) having a control module (28), and the temperature probe (10) having a storage module (25) that stores one or more parameters of the temperature probe (10) (column 4, line 46-column 5, line 25; column 6, lines 24-27) that include an offset value (calibration coefficient) associated with the temperature probe and determined based on a difference between an observed temperature measurement generated using the temperature probe (output signal) and an expected temperature measurement (known temperature) (column 6, lines 30-52), wherein the storage module (25) can be located at different places with the temperature probe (10) such as the connector (column 4, lines 42-45); and the control module receives the one or more parameters from the storage module (25) (column 4, line 65-column 5, line 25), determines a temperature measurement of the sample based on the change in voltage of the temperature probe (10) (column 5, lines 3-30), and determines an adjusted temperature measurement based on the temperature measurement and the offset value (column 5, lines 55-62) in order to obtain a more accurate temperature measurement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rund so that the temperature probe uses a sensor that measures a change in voltage generated by a junction of wires within a tip of the probe since Schuh discloses that such a sensor is useful for measuring the temperature of a sample when inserted into the sample.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the storage module of Rund within the second connector since Schuh discloses that the storage module can be located at different places with the temperature probe such as the connector in order to place it in the environment being measured, and since the particular location of the storage module claimed by applicant is considered to be nothing more than a design choice since the particular location claimed by applicant is nothing more than one of numerous locations in the temperature probe that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide in order to provide a storage module as already suggested by Rund. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rund so that the one or more parameters of the temperature probe also include an offset value associated with the temperature probe and determined based on a difference between an observed temperature measurement generated using the temperature probe and an expected temperature measurement, and so that the control module also determines a temperature measurement of the sample based on the change in voltage generated by the junction of wires within the tip, and determines an adjusted temperature measurement based on the temperature measurement and the offset value, as suggested by Schuh, in order to obtain a more accurate temperature measurement.

Referring to claim 3, Rund in view of Schuh disclose a system having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Rund discloses the one or more parameters additionally including a unique identifier of the temperature probe (paragraph 32).

Referring to claim 6, Rund in view of Schuh disclose a system having all of the limitations of claim 6, as stated above with respect to claim 5, wherein Rund discloses a display (106) housed on the measurement instrument and configured to display the adjusted temperature measurement (figure 1; paragraph 26).

Referring to claim 7, Rund in view of Schuh disclose a system having all of the limitations of claim 7, as stated above with respect to claim 3, wherein Rund discloses the one or more parameters including the unique identifier of the temperature probe (paragraph 32), and the control module (120/102) being configured to store a record that associates the unique identifier of the temperature probe with the adjusted temperature measurement (paragraph 28, 32).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rund in view of Schuh, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2012/0065923 to Whiteley.
Referring to claim 2, Rund in view of Schuh disclose a system having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Rund further discloses that the first connector (110) is electrically connected to the control module (120/102) (paragraph 18), and the second connector (162) is electrically connected to the storage module (174) (paragraphs 19-21) such that the first (110) and the second (162) connectors are configured to transmit the one or more parameters from the storage module (174) to the control module 120/102) (paragraphs 19, 30, 31), wherein the connectors can have a variety configurations such, e.g., male/female connectors, pins, or posts; but does not explicitly disclose the first connector including a pair of terminals electrically connected to the control module; the second connector including a pair of pin connectors electrically connected to the storage module; and the pair of terminals and the pair of pin connectors being configured to transmit the one or more parameters from the storage module to the control module.
However, Whiteley discloses a temperature sensing system (figures 5, 6) having a connector (186) including a pair of terminals electrically connected to a second connector (184) including a pair of pin connectors so that the pair of terminals and the pair of pin connectors are configured to transmit data via electrical signals for obtaining temperature measurements (paragraphs 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connectors of Rund so that the first connector includes a pair of terminals electrically connected to the control module; the second connector includes a pair of pin connectors electrically connected to the storage module; and the pair of terminals and the pair of pin connectors are configured to transmit the one or more parameters from the storage module to the control module since Whiteley discloses that a connector having a pair of terminals electrically connected to a second connector having a pair of pin connectors are useful for transmitting data via electrical signals for obtaining temperature measurements.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Rund.
Referring to claim 16, Schuh discloses a method of determining a temperature (figures 2, 3), comprising: 
storing one or more parameters of a temperature probe (10) with a storage module (25) housed within a connector (27) of the temperature probe (column 4, line 42-column 5, line 25; column 6, lines 24-27); the one or more parameters including an offset value (calibration coefficient) associated with the temperature probe and determined based on a difference between an observed temperature measurement generated using the temperature probe (output signal) and an expected temperature measurement (known temperature) (column 6, lines 30-52);
receiving the one or more parameters from the storage module (25) (column 4, line 65-column 5, line 25) with a measurement instrument (12) connected to the connector (P2) of the temperature probe (10); 
determining a temperature measurement of a sample based on a change in voltage of the temperature probe (10) (column 5, lines 3-30);
determining an adjusted temperature measurement based on the temperature measurement and the offset value (column 5, lines 14-26); and
displaying the adjusted temperature measurement on a display (22) (column 5, lines 25-26).
Schuh does not explicitly disclose the probe being inserted into the sample such that the temperature measurement of the sample is based on the voltage of the temperature probe after inserting the temperature probe into the sample.
However, Rund discloses a temperature measurement system (figure 1), comprising a temperature probe (150B) including a shaft and a tip configured to measure a change in temperature of a sample by inserting the probe into the sample in order to determine the internal temperature of the sample (paragraphs 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the temperature probe so that it can be inserted into the sample such that the temperature measurement of the sample is based on the voltage of the temperature probe after inserting the temperature probe into the sample, as suggested by Rund, in order to determine the internal temperature of the sample.

Referring to claim 17, Schuh in view of Rund disclose a method having all of the limitations of claim 17, as stated above with respect to claim 16, wherein Schuh further discloses that the one or more parameters additionally include at least one of a response time of the temperature probe column 5, lines 27-33) and a unique identifier of the temperature probe (column 6, lines 17-24).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/31/21